--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.3

$500,000                                                                                                                                                  
March 25, 2011


SECURED PROMISSORY NOTE
 
DUE DECEMBER 31, 2011
 
FOR VALUE RECEIVED, REMEDENT, INC., a Nevada corporation (the “Company”)
promises to pay to Abraham Taff, or its registered assigns (the “Holder”), or
shall have paid pursuant to the terms hereunder, the total  sum of $500,000,
which represents all interest, fees, charges, damages, obligations, and
liabilities due to the Holder by the Company (“Total Repayment Amount”) on
December 31, 2011 (the “Maturity Date”) or such earlier date as this Secured
Promissory Note (the “Note”) is required or permitted to be repaid as provided
hereunder.  In no event shall Company be obligated or required to pay Holder an
amount exceeding the Total Repayment Amount, and accordingly, for the
consideration set forth herein the Holder waives any rights he may have to
collect any amounts in excess of the Total Repayment Amount.  This Note is
subject to the following additional provisions:
 
Section 1.          Definitions.  For the purposes hereof, in addition to the
terms defined elsewhere in this Note, (a) capitalized terms not otherwise
defined herein shall have the meanings set forth in the Loan Agreement and (b)
the following terms shall have the following meanings:
 
“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company, (b) there is commenced
against the Company any such case or proceeding that is not dismissed within 60
days after commencement, or (c) the Company  is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered.
 
“Event of Default” shall have the meaning set forth in Section 2.
 
“Loan Agreement” means the Loan Agreement by and between Company and the
original Holder, as amended, modified or supplemented from time to time in
accordance with its terms, pursuant to which the Holder  funded a loan to the
Company an amount of $400,000 in exchange for this Note.
 
Section 2.          Events of Default.
 
(a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
i. any default in the payment of the Total Repayment Amount of the Note as and
when the same shall become due and payable (whether on a Conversion Date or the
Maturity Date or by acceleration or otherwise) which default, is not cured
within 15  business days; or
 

 
1

--------------------------------------------------------------------------------

 

ii. the Company shall be subject to a Bankruptcy Event.
 
(b) Remedies Upon Event of Default. If any Event of Default occurs, the then
outstanding Total Repayment Amount of this Note shall become, at the Holder’s
election, immediately due and payable.
 
Section 3.          Miscellaneous.
 
(a) Notices. All notices and other communications which may or are required to
be given pursuant to any provision of this Agreement shall be in writing and
shall be deemed given on (i) the day of delivery if delivered personally or by
commercial delivery service, (ii) three business days after mailed by registered
or certified mail (return receipt requested), (iii) the second business day if
sent by reputable overnight courier, or (iv) the day of delivery if sent via
email or facsimile prior to 5:00 p.m. central time (with confirmation of
receipt), in each case addressed to the particular party at the addresses set
forth below their respective signatures, or at such other address of which any
party may, from time to time, advise the other parties by notice in writing
given in accordance with the foregoing.
 
(b)  Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the Total Repayment Amount
of this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.
 
(c) Governing Law.  This Agreement shall be governed by and construed under the
internal laws of the State of Nevada  as applied to agreements among
Nevada  residents entered into and to be performed entirely within Nevada,
without reference to principles of conflict of laws or choice of laws.
 
(d) Waiver.  Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion.  Any waiver by the Company or the Holder must be in writing.
 
(e) Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.  The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(f) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.
 
(g) Secured Obligation.  The Holder and the Company are parties to that certain
Security Agreement.  Accordingly, the obligations of the Company under this Note
are secured by  the Collateral (as such term is defined in the Security
Agreement).
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
 
REMEDENT, INC.
 


 
By:   /s/ Guy
De Vreese                                                               
                         Name:  Guy De Vreese
                         Title: Chief Executive Officer
 


 
Agreed to and Acknowledged By Holder
 


/s/ Abraham Taff         
Signature


Abraham
Taff                                                                           
Print Name
 
 
3

